Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 20, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150142                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  _________________________________________                                                                          Justices


  In re ARS, Minor.
  _________________________________________
  PHILLIP SCHNEBELT and PAMELA
  SCHNEBELT,
            Petitioners-Appellants,
  v                                                                SC: 150142
                                                                   COA: 318638
                                                                   Shiawassee CC Family Division:
                                                                   13-003727-AF
  DEREK MUSALL,
           Respondent-Appellee,
  and
  KAYLEIGH MARIE SCHNEBELT,
           Respondent-Appellant.

  _________________________________________/

         On March 10, 2015, the Court heard oral argument on the application for leave to
  appeal the June 12, 2014 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 20, 2015
           s0317
                                                                              Clerk